Citation Nr: 0900011	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-35 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for chronic dyspepsia with 
pedunculated polyps in the stomach, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from April 1968 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In his October 2005 substantive appeal, the veteran requested 
a Board hearing.  In June 2007 the veteran withdrew his 
hearing request.

The Board observes that the July 2004 rating decision 
included several issues, and that in his September 2004 
notice of disagreement, the veteran included the instant 
issue as well as the evaluations assigned to rhinitis and a 
shoulder condition.  An August 2005 statement of the case, 
however, addressed only the instant issue.  The veteran's 
substantive appeal was received in October 2005.  A statement 
of the case pertaining to the evaluations of rhinitis and 
status post drainage of the right axilla was not issued until 
April 2006, and a substantive appeal was not received 
following the issuance of this statement of the case.  As 
such, the only issue before the Board at this time is that of 
entitlement to an increased rating for chronic dyspepsia with 
pedunculated polyps in the stomach.


FINDING OF FACT

Chronic dyspepsia with pedunculated polyps in the stomach is 
manifested by alternating constipation and diarrhea, 
abdominal tenderness, and burning pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic dyspepsia with pedunculated polyps in the stomach 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.113, 4.114, Diagnostic Codes 7307, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in January 2004 advised the veteran that VA 
would make reasonable efforts to assist him in obtaining 
evidence supportive of his claim.  He was asked to identify 
evidence showing that his service-connected dyspepsia had 
increased in severity.  

In December 2005, the veteran was again notified that he 
should submit evidence showing that his service-connected 
disability had increased in severity.  The evidence of record 
was listed and the veteran was told how VA would assist him 
in obtaining further relevant evidence.  

In November 2006 the veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The November 2006 
letter advised the veteran that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, the severity and duration of the symptoms, and 
their impact on employment.  The letter did not advise the 
veteran whether the Diagnostic Codes pertinent to the 
disability contain criteria necessary for entitlement to a 
higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  The 
Board's review of the record, however, demonstrates that the 
veteran had knowledge of what was necessary to substantiate 
his claim.  In this regard, the Board notes that the veteran 
discussed his gastrointestinal (GI) symptomatology in a 
September 2006 statement.  In a December 2008 statement, the 
veteran's representative specifically discussed the criteria 
under which the veteran's GI disability is evaluated.  In 
essence, the record demonstrates that that the veteran was 
aware of the evidence necessary to substantiate his claim for 
increase.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised in 
this case.

As the United States Court of Appeals for the Federal Circuit 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, 444 F.3d at 1333.  

With respect to VA's duty to assist, the Board notes that VA 
examinations were conducted and treatment records have been 
associated with the claims file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.

The veteran's GI disability is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Codes 7307-7346.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen. 38 C.F.R. § 4.27.

38 C.F.R. § 4.114, Diagnostic Code 7307 for hypertrophic 
gastritis provides a 30 percent rating chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted for chronic gastritis 
identified by a gastroscope with severe hemorrhages or large 
ulcerated or eroded areas.  

38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia, 
provides a 10 percent evaluation when the evidence shows two 
or more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health. 

The rating schedule provides guidance in the evaluation of 
gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 
highlights the importance of weight loss in the evaluation of 
the impairment resulting from gastrointestinal disorders.  
Although Diagnostic Code 7307 (Gastritis) does not provide 
measurements related to nutritional status, such as anemia 
and weight loss, many of the other Diagnostic Codes 
pertaining to disorders of the digestive system do contain 
these measuring criteria.  The provisions of 38 C.F.R. § 
4.113 contain the explanation that diseases of the digestive 
system often produce a common disability picture 
characterized by abdominal distress or pain, anemia, and 
disturbances in nutrition.

Review of the record discloses that service connection has 
been in effect for the veteran's GI disability, characterized 
as chronic dyspepsia with pedunculated polyps in the stomach, 
since October 1993.  The instant claim for increase was 
received in December 2003.

The file contains records from the San Diego Naval Medical 
Center.  A September 2000 endoscopy revealed nonerosive 
esophagitis with a 2-3 centimeter hiatal hernia, as well as a 
1.5 centimeter polyp at the junction of the antrum and body.  
The pathology report indicates a polypoid lesion with dilated 
glands, reactive cytologic atypia, acute and chronic 
inflammation, and branching smooth muscle fibers.  The 
pathologist indicated that differential diagnosis included an 
inflamed hemartomatous polyp and polypoid gastric cystitis.  

In October 2001 the veteran complained of ongoing mid-
abdominal discomfort with episodic loose stools.  Heme occult 
was moderately positive.  Colonoscopy in December 2001 was 
normal.  Endoscopy in December 2001 revealed normal 
hypopharanx, esophagus, pyorus, and duodenum.  There was no 
evidence of active esophagitis at the GE-junction and no 
active inflammation or ulcer in the stomach.  Three nodules 
were detected, and multiple biopsies were taken.  Multiple 
biopsies were also taken of the body of the stomach.  A June 
2002 treatment record notes that the December 2001 endoscopy 
was normal.  At that time, the veteran complained of 
gastroesophageal reflux symptoms.  

An emergency care treatment record dated in November 2003 
indicates the veteran's report of abdominal pain for one 
week.  The veteran's symptoms resolved with intravenous 
fluids.  The provider indicated his belief that the veteran's 
symptoms constituted some sort of gastroenteritis, but 
advised the veteran to follow up with his gastroenterologist.  

A VA examination was carried out in January 2004.  The 
veteran's history was reviewed.  He reported that he had 
developed right upper quadrant pain one month previously.  
Physical examination revealed normal bowel sounds.  There was 
right upper and lower quadrant tenderness.  The diagnoses 
included recurrent gastric polyps, gastroesophageal reflux 
disease (GERD), and chronic gastritis.  The examiner noted 
that further treatment was required and pending.  He 
indicated that upper GI series X-rays did not show polyps, 
but did show GERD and chronic gastritis.

An additional VA examination was conducted in February 2006.  
The veteran's history was reviewed, and the examiner 
indicated that endoscopy in November 2005 was normal.  The 
veteran complained of on-and-off moderate abdominal pain 
which was intermittent with remissions.  He noted that he 
took antacids.  The examiner indicated that there was no 
history of incapacitation due to the disability, and no 
episodes of abdominal colic, nausea, or vomiting.  He also 
noted that there was no history of hematemesis or melena.  
Physical examination revealed no signs of significant weight 
loss, malnutrition, or anemia.  There was slight tenderness 
over the epigastric and umbilical areas, but no palpable 
mass.  The diagnosis was chronic dyspepsia status post 
removal of pedunculated polyps in the stomach.  The examiner 
noted that a current upper GI series was normal.  He 
concluded that the disability caused mild to moderate 
restrictions in the veteran's ability to obtain and retain 
employment.  With respect to other activities, the examiner 
noted that the effect of the disability on shopping, 
exercise, recreation, traveling, bathing, dressing, and 
grooming was mild; and that the effect on activities such as 
sports, feeding, and toileting was moderate.  

A VA examination was also carried out in December 2006.  This 
examination included a review of the veteran's history.  The 
examiner noted that there was no history of neoplasm or 
periods of incapacitation due to the disability.  The veteran 
endorsed episodes of abdominal colic, nausea, or vomiting and 
abdominal distension several times per week.  The examiner, 
however, indicated that there was no history of nausea or 
vomiting.  He noted the veteran's report of alternating 
constipation and diarrhea.  The veteran reported burning pain 
prior to eating that lasted one to two hours.  There was no 
indication of post-prandial symptoms, or episodes of 
hematemesis or  melena.  Physical examination revealed no 
signs of significant weight loss or malnutrition and no signs 
of anemia.  There was abdominal tenderness.  The examiner 
noted that the veteran was employed as an accounting 
technician and that he reported four weeks lost from work 
during the previous 12 month period.  The diagnosis was 
gastritis with polyp.  The examiner indicated that the 
problem associated with the diagnosis was epigastric pain and 
that such had an effect on the veteran's occupation due to 
decreased mobility and pain.  He concluded that the effect of 
the service-connected gastritis on the veteran's employment 
was moderate.  He concluded that the effect on activities 
such as chores, shopping, exercise, sports, recreation, 
traveling, and toileting was mild; and that the effect on 
feeding was moderate.  He indicated that there was no effect 
on bathing, dressing, or grooming.

Having considered the record as it pertains to this 
disability, the Board has determined that an evaluation in 
excess of 30 percent is not warranted.  The currently 
assigned evaluation contemplates chronic gastritis with 
multiple small eroded or ulcerated areas and symptoms; or 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A higher evaluation requires evidence of chronic 
gastritis identified by a gastroscope with severe hemorrhages 
or large ulcerated or eroded areas; or symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  

The record reflects that the veteran's GI disability is 
productive of alternating constipation and diarrhea, 
abdominal tenderness, and burning pain.  There is no evidence 
demonstrating hematemesis or melena, and physical examination 
has revealed no signs of significant weight loss, 
malnutrition, or anemia.  The most recent VA examiners have 
concluded that the effect of this disability on usual daily 
activities is mild to moderate, and the impact on the 
veteran's ability to obtain and retain employment is no more 
than moderate.  The evidence demonstrates that there is no 
disturbance in nutrition caused by this disability, and that 
it is not productive of severe impairment of health.  In sum, 
the evidence establishes that the currently assigned 30 
percent evaluation is appropriate, and that there is no basis 
upon which to award a higher rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected GI disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic dyspepsia with pedunculated polyps in the stomach is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


